            Case 1:19-cv-01853-SAG Document 61 Filed 08/13/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
        CHAMBERS OF                                                            101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                      BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
                                                                                    Fax (410) 962-1812


                                            August 13, 2020


          RE:             LETTER ORDER regarding Bethel Ministries, Inc. v. Dr. Karen B.
                          Salmon, et al.; Civil No. SAG-19-1853

   Dear Counsel:

           Defendants (collectively, “the State”) have filed a Motion to Compel Discovery from
   plaintiff Bethel Ministries, Inc., in accordance with Local Rules 104.7 and 104.8 of this Court.
   ECF 57. I have reviewed the completed briefing, and no hearing is necessary. See Loc. R. 105.6
   (D. Md. 2018). For the reasons described below, the State’s Motion is GRANTED IN PART and
   DENIED IN PART.

             In general, the State seeks two categories of information from Plaintiff relating to the
   school it operates, Bethel Christian Academy (“Bethel”). First, the State seeks information about
   students who did not enroll at Bethel, either because they opted not to complete the application
   process or because Bethel denied them admission. Second, it seeks information about students,
   referenced in, but not identified, in Bethel’s Complaint, who Bethel alleges were unable to enroll
   or continue enrollment because the State disqualified Bethel from the BOOST program.

           The Federal Rules of Civil Procedure define the scope of permissible discovery.
   Specifically, Rule 26 provides that parties “may obtain discovery regarding any nonprivileged
   matter that is relevant to any party’s claim or defense and proportional to the needs of the case.”
   Fed. R. Civ. P. 26(b)(1). Importantly, the Federal Rules of Civil Procedure “impose a more liberal
   standard of relevance which does not turn on admissibility.” Marvin J. Perry, Inc. v. Hartford
   Cas. Ins. Co., No. RWT-08-138, 2008 WL 11367475, at *2 (D. Md. Dec. 22, 2008); see also
   United Oil Co., Inc. v. Parts Assocs., Inc., 227 F.R.D. 404, 409 (D. Md. 2005) (“[R]elevance for
   discovery purposes is viewed more liberally than relevance for evidentiary purposes.”) (citations
   omitted). A party resisting discovery has the burden of “clarify[ing] and explain[ing] precisely
   why its objections are proper given the broad and liberal construction of the federal discovery
   rules.” United Oil Co., 227 F.R.D. at 411. Here, the burden rests with Bethel “to establish that
   the information is not relevant, or that the discovery request should be denied.” Hake v. Carroll
   Cty., WDQ-13-1312, 2014 WL 3974173, at *5 (D. Md. Aug. 14, 2014) (citation omitted).

           Bethel asserts two general reasons why it should not have to provide the required
   information: student personal identifying information is protected under the Family Educational
   Rights and Privacy Act (FERPA), 22 U.S.C. § 1232g, et seq., and the requests would infringe on
   Bethel’s First Amendment associational rights by burdening and harassing members of its
   community. ECF 57-2. The first issue is easily addressed, because FERPA’s implementing
   regulations permit disclosure “to comply with a judicial order or lawfully issued subpoena,”
         Case 1:19-cv-01853-SAG Document 61 Filed 08/13/20 Page 2 of 3
Bethel Ministries, Inc. v. Dr. Karen B. Salmon, et al.
Civil No. SAG-19-1853
August 13, 2020
Page 2

provided that reasonable steps are taken to notify the students. 34 C.F.R. 99.31(a)(9)(i). As to
Bethel’s First Amendment associational rights, the student information in question, by definition,
belongs to students who are not enrolled at Bethel, either because they were not granted admission
or because they are unable to attend without the benefit of the BOOST program. Thus, Bethel’s
objections are unavailing.

        The remaining question, then, is the basic one regarding the relevance of the requested
information, balanced with the proportional needs of this litigation and the privacy interests of the
prospective students in question. Weighing those factors, I conclude that the information requested
in Interrogatories 14 and 15, pertaining to the identification of students specifically referenced in
Bethel’s Complaint, must be produced. The State is entitled to test the veracity of the allegations
Bethel makes, and cannot do so without the identities of the current or former Bethel students
allegedly impacted by the BOOST decision. Further, Bethel relies on this allegation to substantiate
its claim for damages resulting from the Advisory Board’s decision to expel it from the program.

        However, the questions surrounding the admissions-related decisions are more complex.
The requested information does not rest on specific allegations in Bethel’s Complaint and the
disclosure potentially poses a graver threat to the privacy interests of the families whose applicants
did not ever attend the school. I will grant the State’s Motion to Compel to a limited extent: Bethel
will be required, in response to Requests for Production 1 and 2, to produce documentation relating
to its decision not to admit any applicant, for a reason other than failure to pass the admissions
examination. Put another way, if an applicant did not pass the admissions examination, Bethel
need not provide any further identifying information. If Bethel denied any applicant who did pass
the admissions examination, Bethel should provide the applicant’s identifying information, and
any other documentation relevant to its admissions decision. The number of such students, from
Bethel’s representation, appears to be quite small. As to the remaining requests, including
Interrogatory 2, the State’s Motion will be denied. The request that Bethel identify “all people
who expressed interest who ultimately did not enroll” is vague and overbroad, and is not
proportional to the needs of this case, which focuses on Bethel’s conduct in admissions and the
State’s decision to disqualify Bethel from the BOOST program.

       As noted above, the State’s Motion, ECF 57, is GRANTED IN PART AND DENIED IN
PART. Responses to Interrogatories 14 and 15, and documents responsive to Requests for
Production 1 and 2 relating to Bethel’s decision not to admit any student for reasons other than the
student’s failure of the admissions examination, should be produced to the State on or before [two
weeks]. The parties should ensure that the information provided is protected by an appropriate
confidentiality agreement.
         Case 1:19-cv-01853-SAG Document 61 Filed 08/13/20 Page 3 of 3
Bethel Ministries, Inc. v. Dr. Karen B. Salmon, et al.
Civil No. SAG-19-1853
August 13, 2020
Page 3

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States District Judge
